     Case 3:20-cv-01990-JLS-WVG Document 40 Filed 12/10/20 PageID.390 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    R.J. REYNOLDS TOBACCO                         Case No.: 20-CV-1990 JLS (WVG)
      COMPANY, et al.,
12
                                      Plaintiffs,   ORDER (1) GRANTING JOINT
13                                                  MOTION TO CONTINUE AND
      v.                                            CONSOLIDATE HEARINGS AND
14
                                                    (2) REQUESTING SUPPLEMENTAL
      XAVIER BECERRA, in his official
15                                                  BRIEFING
      capacity as Attorney General of
16    California; and SUMMER STEPHAN, in
      her official capacity as District Attorney
17                                                  (ECF No. 39)
      for the County of San Diego,
18                                  Defendants.
19
20
21         Presently before the Court is the Parties’ Joint Motion to Continue and Consolidate
22   Hearings (“Mot.,” ECF No. 39). California electors engaged in a referendum effort to
23   challenge S.B. 793, and S.B. 793 cannot currently be enforced. Mot. at 2. Therefore,
24   “Plaintiffs in this case no longer need immediate relief from the Court.” Id. at 3. Good
25   cause appearing, the Court GRANTS the Joint Motion.
26         First, the Court HEREBY CONTINUES the consolidated hearing currently
27   scheduled for December 10, 2020, in Case Nos. 3:20-cv-01990, 3:20-cv-01290, and 3:20-
28   cv-01124 to January 28, 2021 at 1:30 p.m. in Courtroom 4D.

                                               1
                                                                           20-CV-1990 JLS (WVG)
     Case 3:20-cv-01990-JLS-WVG Document 40 Filed 12/10/20 PageID.391 Page 2 of 2



 1         Second, the Court HEREBY CONTINUES the hearing on Defendants’ pending
 2   Motion to Dismiss (ECF Nos. 36, 38) currently scheduled for January 21, 2021, to January
 3   28, 2021 at 1:30 p.m. in Courtroom 4D and CONSOLIDATES the Motion to Dismiss
 4   hearing with the other pending motion hearings in these related cases.
 5         Finally, the Court ORDERS the parties to simultaneously file supplemental briefs,
 6   not to exceed ten pages, on the effect of the suspension of S.B. 793 on the present case on
 7   or before January 14, 2021.
 8         The Court will hold the January 28, 2021, hearing by video, with public access by
 9   telephone.     The Parties must contact the Courtroom Deputy by email at
10   alex_ramos@casd.uscourts.gov for access information; the telephone number for public
11   access will be provided in a future Order. If visual aids will be used during the hearing,
12   the Parties SHALL PROVIDE hard copies or SHALL LODGE electronic copies with
13   the Court at efile_sammartino@casd.uscourts.gov at least two (2) hours before the hearing.
14         IT IS SO ORDERED.
15   Dated: December 10, 2020
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
                                                                              20-CV-1990 JLS (WVG)
